Order confirming report of official referee sustaining a variance upon the ground of practical difficulties and unnecessary hardship unanimously affirmed, with costs. The peculiar facts of this case present a clear exception to the rule that a variance because of practical difficulties and unnecessary hardship rests in the discretion of the board of standards and appeals. The record of the proceedings before that board and the testimony taken by the referee and his findings justify the order appealed from. Present—• Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ.